Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-9, 11-13 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lucey et al (2010/0058681).
Lucey et al figure 1 shows a pocket door frame(able to function as claimed), the pocket door frame having a stud (figure 1) including: a first section (110a); a second section (110b) parallel to the first section (parallel downwardly); a third section (136 equivalently on the other side) parallel to the first and second sections; a fourth section (102) perpendicular to the first section and the third section, a first opening (108) located in the first section; a second opening (the opening on part 110b) located in the second section; a third opening (131) located at least partially in the third section and fourth section; and a fourth opening (112) located at least partially in the third section.
Per claims 5-6, Lucey (figure 1) shows the third opening is at least partially aligned with the first opening, wherein the fourth opening is at least partially aligned with the second opening.
Per claim 7, Lucey shows the first and second sections are in the same plane (vertically). 
Per claims 8-9, Lucey shows the third section (136) is spaced apart from the first and second sections (per opening at 134), wherein the third section is in a different plane than are the first and second sections.
Per claim 11, Lucey further shows the fourth section (102) is connected to the first and third sections.
Per claims 12-13, Lucey (figure 15) shows a bracket (902, 903, 904, 906) having a first post (902) located between the first and third sections and a second post (904) located between the second and third sections, a header (616, 750) contacting the first and second sections of the stud.
Claim(s) 14-18 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lucey.
Per claims 14-17, Lucey shows a pocket door frame, including:
a header (616); a track(750 able to function as claimed); and a stud( figure 1), the stud including a first section (136), a second section (102) connected to and perpendicular to the first section, a third section (the other side of part 106, 136) connected to and perpendicular to the second section, a first opening in the first section (112), and a second opening(130) located at least partially in the second section and at least partially in the third section, the second opening at least partially aligned with the first opening so as to provide access to the first opening through the second opening, the first section contacting the header (figure 17), the first and second sections of the studs are located in different planes, a bracket (902, 906, 903, 904) having at least one post (904) located at least partially between the first and third sections of the stud.
	Per claims 18, Monty further shows means for accessing the first opening through the third section of the stud (the other opening), the means for accessing the first opening through the third section of the stud includes a second opening located at least partially in the third section of the stud, wherein the second opening is located at least partially in the second section of the stud. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-3 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not show the pocket frame having a stud including a first opening located at least partially in the third section and at least partially in the fourth section, a second opening located at least partially in the fourth section and at least partially in the fifth section, a third opening located in the second and aligned with the first opening, a fourth opening located in the sixth section and being aligned with the second opening in combination with other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different pocket frame designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

7/16/2022